DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Kramer et al. (“Kramer”, US 2009/0214645, cited by Applicant in IDS filed 30 January 2018) in view of Barvian et al. (“Barvian” US 2003/0149001), Full Prescribing Information for IBRANCE® (“Ibrance”, published February 2015), and Bateman et al. (“Bateman”, US 2007/0141141, cited by Applicant in IDS filed 30 January 2018).  The inventions of Kramer, Barvian, Ibrance, and Bateman are delineated in the previous Office action (see pages 3-7 of Office action mailed 23 September 2020) and incorporated herein by reference.  Applicant has amended the instant claims to include the closed language “consisting of”, which limits the ingredients of the composition to only those named components.  Kramer and Barvian both require components in their compositions, including HPMC (or other water-soluble polymers which are not currently claimed), which are excluded by the claimed invention as now claimed.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the claimed invention according to the limitations as now claimed, with a reasonable expectation of success.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611